 
AMENDMENT TO FORBEARANCE AGREEMENT
 
This Amendment to Forbearance Agreement (this “Amendment”), dated as of April 6,
2009 (the “Amendment Date”), is entered into by and among Morris Publishing
Group, LLC (“MPG”) and Morris Publishing Finance Co. (“MPF”) (MPG and MPF, each
an “Issuer” and together, the “Issuers”), each of the undersigned entities
listed as guarantors (collectively, the “Guarantors”), and each of the
undersigned holders of the 7% Senior Subordinated Notes due 2013 Notes (the
“Notes”) and/or, to the extent not signing as a holder, their investment
advisors or managers identified on Annex A hereto (collectively, the
“Holders”).  Each capitalized term used herein and not otherwise defined herein
shall have the meaning attributed to such term in the Existing Forbearance
Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, on February 26, 2009, the Issuers, the Guarantors and the Holders
entered into that certain Forbearance Agreement, dated as of February 26, 2009
(the “Existing Forbearance Agreement”), pursuant to which the Holders agreed, on
the terms and subject to the conditions set forth therein, to forbear during the
Forbearance Period from taking any Remedial Action under the Indenture and the
Notes, and from directing the Indenture Trustee to exercise any such rights and
remedies on their behalf resulting from the Existing Default and the Payment
Default;
 
WHEREAS, on February 26, 2009, MPG, the Credit Parties (as defined below),
certain lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”), entered into that certain Waiver No. 3,
pursuant to which the Administrative Agent agreed to waive certain defaults
under the Credit Agreement;
 
WHEREAS, the Morris Companies have requested that the Holders continue to
forbear from taking any Remedial Action under the Indenture and the Notes, and
from directing the Indenture Trustee to exercise any such rights and remedies on
the Holders’ behalf resulting from the Existing Default or the Payment Default;
and
 
WHEREAS, subject to the terms and conditions set forth herein, the Holders have
agreed to temporarily continue their forbearance.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Existing Forbearance Agreement.
 
(a) From and after the time this Amendment becomes effective in accordance with
Section 2 hereof, the definition of “Forbearance Termination Event” in Section 1
of the Existing Forbearance Agreement shall be amended and restated in its
entirety and shall read as follows:
 

--------------------------------------------------------------------------------


 
 
 
(a)
the acceleration of the maturity of any obligations under the Credit Agreement;

 
 
(b)
Waiver No. 3, dated as of February 26, 2009, by and among MCC, MPG and the
Administrative Agent (“Waiver No. 3”), relating to the Credit Agreement and/or
the Morris Companies’ and MCC’s existing senior secured term and revolving
credit facilities (the “Senior Secured Credit Facilities”), shall cease to be
effective, whether as a result of termination, expiration in accordance with its
terms or otherwise (provided, however, that the occurrence of the event
described in this subsection (b) shall not be a Forbearance Termination Event if
Waiver No. 4 (as defined below) has been executed and is in effect at the time
of such event);

 
 
(c)
any amendment, waiver, supplementation or modification of Waiver No. 3 (except
as a result of the execution of Waiver No. 4), or, following execution and
effectiveness of Waiver No, 4,  any amendment, waiver, supplementation or
modification of Waiver No. 4, in any such case without the consent of each of
the Holders;

 
 
(d)
the occurrence of a Default or Event of Default under the Indenture other than
the Existing Default or the Payment Default;

 
 
(e)
the filing of a bankruptcy case, including, without limitation, a chapter 11
bankruptcy proceeding, by or with respect to any of the Morris Companies or any
subsidiary thereof;

 
 
(f)
the breach of, or failure of the Morris Companies to comply with, Section 6(b)
of this Agreement;

 
 
(g)
the failure of any representation or warranty made by the Morris Companies in
this Agreement, or any amendments hereto, to be true and correct in all material
respects as of the date when made;

 
 
(h)
the failure by the Morris Companies to comply with any term, condition, covenant
or agreement contained in this Agreement, or any amendments hereto;

 
 
(i)
5:00 p.m. EDT on April 6, 2009 (the “Expiration Time”); provided, however, that
if MPG, MCC and the Administrative Agent shall have (i) executed a waiver to the
Credit Agreement, in form and substance acceptable to each of the Holders
(“Waiver No. 4”), extending through at least 5:00 pm. EDT on April 24, 2009 the
waiver set forth in Section 3(a) of Amendment No. 4 and Waiver No. 2 to the
Credit Agreement and

 
 
(ii) delivered a copy thereof to Stroock, in each case prior to the Expiration
Time, and Waiver No. 4 shall have taken effect in accordance with its terms
prior to the Expiration Time, then the Expiration Time shall be deemed extended
to 5:00 p.m. EDT on April 24, 2009; or

 
 
(j)
Waiver No. 4 shall cease to be effective, whether as a result of termination,
expiration in accordance with its terms or otherwise.

 

--------------------------------------------------------------------------------


 
 
(b) The following covenants shall be added to the end of Section 6 of the
Existing Forbearance Agreement:
 
(c) On or before April 7, 2009, MPG shall furnish to the Advisors a detailed
proposal, as revised from the proposal previously disseminated to the Advisors
on February 17, 2009 by the financial advisors for MPG, for a potential
restructuring transaction of the capital structure of the Morris Companies that
assumes a full repayment of the existing Loans (as defined in the Credit
Agreement as of the date hereof) under the Credit Agreement as a result of which
the Notes (or any securities into which the Notes are, or may be, exchanged)
would become the Morris Companies’ most senior class of indebtedness.
 
(d) None of (i) the Morris Companies, Morris Communications Company, LLC
(“MCC”), Morris Communications Holding Company, LLC (“Holdings”), Shivers
Trading & Operating Company (“Shivers”), MPG Newspaper Holding, LLC (“MPG
Holdings”), certain guarantors party to the Credit Agreement (the “Credit
Guarantors”; and together with MCC, Holdings, Shivers and MPG Holdings, the
“Credit Parties”; such Credit Parties, together with the Morris Companies, being
referred to herein as the “Obligors”) or any of their Affiliates, on the one
hand, and (ii) the Morris Companies or any of their Restricted Subsidiaries, on
the other hand, shall directly or indirectly enter into any transaction in
connection with any refinancing in whole or in part of the existing Loans if, as
a direct or indirect result of such refinancing, any Affiliate of any of the
Obligors shall be either a (1) Lender (as such term is defined in the Credit
Agreement as of the date hereof) or (2) beneficial owner of Indebtedness of the
Morris Companies or any of their Restricted Subsidiaries where such Indebtedness
is Senior Debt, Guarantor Senior Debt or Designated Senior Debt.
 
(e) None of the Morris Companies or their Restricted Subsidiaries shall incur
any additional Liens, other than Permitted Liens in an aggregate amount not to
exceed $10.0 million or as otherwise required under the Credit Agreement,
without the prior written consent of holders of Notes that beneficially own more
than 66⅔% of the aggregate principal amount of the Notes outstanding as of the
date thereof; provided, however, that any additional Liens incurred in order to
consummate a refinancing of the existing Loans with a Lender that is not an
Affiliate of any Obligor shall be deemed to be “Permitted Liens”.
 
(f) On or before April 10, 2009, MPG and/or its advisors shall provide to the
Advisors: (i) a verbal description of the status of the potential sale of MCC
Outdoor Holding, LLC, MCC Outdoor, LLC (d/b/a Fairway Outdoor and Fairway
Outdoor Advertising) or their Affiliates (taken together, the “Selling
Parties”), or any of their respective assets;
 

--------------------------------------------------------------------------------


 
 
(ii) all material documentation relating to such transaction, including without
limitation, copies of any proposal or term sheet, letter of intent, purchase
agreement and any material correspondence (in each case redacted to the extent
necessary to maintain the confidentiality of a bidder’s identity or otherwise
comply with a confidentiality agreement entered into with a bidder) prepared or
delivered by or to any of the Selling Parties in connection with such potential
transaction that relates to (A) the bid price or value of the assets being sold
or (B) the status of the transaction; (iii) reasonable access to the legal and
financial advisors to the Selling Parties, who shall furnish the Advisors with
information regarding the potential transaction (including descriptions of
transaction structure and consideration to be received) and its status; and (iv)
information regarding any Dispositions (as defined in the Credit Agreement as of
the date hereof) in an aggregate amount or fair market value equal to or greater
than $5.0 million.
 
(g) On or before April 10, 2009, MPG shall provide to the Advisors (1) audited
consolidated annual financial information of MCC (including related footnotes)
for the period ended December 31, 2007, and (2) to the extent already prepared
by MCC and the Credit Guarantors for each of their lines of business, meaningful
financial information reflecting such lines of business’ assets, liabilities,
revenues, related expenses and operating performance, including any internal
operating reports, in each case for 2007, 2008 and 2009, as prepared on a
quarterly basis.
 
(h) Contemporaneously with the delivery of such financial information to the
Lenders, MPG shall provide to the Advisors audited consolidated annual financial
information of MCC (including related footnotes) for the period ended December
31, 2008; provided, however, if such audited consolidated annual financial
information will not be available on or before April 16, 2009, then MPG shall
provide unaudited consolidated annual financial information of MCC (including
related footnotes to the extent completed) on or before April 10, 2009 and
provide such audited consolidated annual financial information once such
information becomes available.
 
(i) On or before April 10, 2009, the Morris Companies shall
 
(i) cause the members of their tax consolidated group to arrange for the
Advisors to have reasonable access to the internal and external tax advisors for
any of the members in such group, and (ii) schedule a call between the Advisors
and sufficiently qualified and knowledgeable attorneys at Mayer Brown LLP to
discuss both the tax opinion to be rendered in connection with the corporate
reorganization described in Amendment No. 4 to the Credit Agreement and related
tax issues.  Any calls or meetings scheduled pursuant to this subsection shall
occur within two (2) Business Days of being scheduled, or at a later time
provided that all participating parties shall agree.
 
(j) On or before April 10, 2009, MPG shall schedule calls between the Advisors
and those representatives of the Morris Companies sufficiently qualified and
knowledgeable to discuss the intellectual property and information technology
used in MPG’s business which was developed or owned by, or licensed to, an
Affiliate of the Obligors (including software, databases and customizations and
extensions thereto).  Any calls scheduled pursuant to this subsection shall
occur within two (2) Business Days of being scheduled, or at a later time
provided that all participating parties shall agree.
 

--------------------------------------------------------------------------------


 
 
(k) On or before April 10, 2009, MPG will cause to be provided to the Advisors
or posted to the virtual data room (“VDR”),
 
(i) copies of all account control agreements and real property mortgages entered
into in connection with the Credit Agreement; (ii) all UCC-1 financing
statements filed in favor of the Administrative Agent and/or lenders party to
the Credit Agreement; and (iii) any amendments or other documents entered into
in connection with the Consortium Agreement, dated November 18, 2006, related to
MPG or adding an Affiliate of MPG as a party to such venture.
 
(l) On or before April 13, 2009, MPG shall deliver to the Advisors a certificate
signed by an officer of MPG certifying, to his  knowledge (after due
investigation and inquiry), and without any personal liability absent willful
misstatement, that the responses to the Preliminary Due Diligence Request List,
dated February 20, 2009, and the Supplemental Due Diligence Request List, dated
March 4, 2009, are accurate, complete and correct in all material respects, and
that, to the extent such documents exist and can be located after due search and
inquiry, all documents identified in the responses as having been provided or to
be provided in the VDR have been provided to the Advisors or posted to the VDR
as of the date of such certificate, unless waived in writing by Stroock;
provided, however, that such certificate may be relied upon only in connection
with the effectiveness of and in compliance with the Existing Forbearance
Agreement, as amended hereby, and for no other purpose.
 
SECTION 2. Conditions to Effectiveness.  The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions:
 
(a) the Holders representing in the aggregate more than seventy-five (75)
percent of the outstanding principal amount of the Notes shall have executed
this Amendment;
 
(b) the Holders shall have received a duly executed counterpart of this
Amendment from each Morris Company listed on the signature pages hereto;
 

--------------------------------------------------------------------------------


 
 
(c) (1) each of the representations and warranties made by the Issuers and the
Guarantors in the Indenture, the Existing Forbearance Agreement, the Notes, and
any amendments thereto shall be true and correct in all material respects on and
as of the date of this Amendment as though made on and as of such date (unless
any such representation or warranty relates solely to an earlier date, in which
case it shall have been true and correct in all material respects as of such
earlier date); and (2) no Default or Event of Default (except with respect to
the Existing Default and the Payment Default) shall have occurred or be
continuing as of the Amendment Date; and
 
(d) MPG shall have paid all outstanding fees and expenses of the Advisors.
 
SECTION 3. Representations of the Holders.  Each Holder severally (but not
jointly) represents that, as of the date hereof: (i) it is the beneficial owner
and/or investment advisor or manager of discretionary accounts for the holders
or beneficial owners of the aggregate principal amount of the Notes listed
opposite such Holder’s name on the disclosure schedule attached hereto as
Schedule 1; and (ii) it has the power and authority to execute, deliver and
perform this Amendment, either on its own behalf or on behalf of such holders or
beneficial owners for which it acts as investment advisor or manager.
 
SECTION 4. Representations of the Issuers.  The Morris Companies represent that,
as of the date hereof:
 
(a) To the Knowledge (as defined below) of the Morris Companies, the Morris
Companies have not guaranteed any undertakings by any of their Affiliates who
are not also Morris Companies where the aggregate contingent liability of such
undertaking is equal to or greater than $5 million.  The word “Knowledge” shall
mean with respect to Morris Companies, the collective knowledge, after due
investigation and inquiry, of Steve Stone, Craig Mitchell and Mark S. Burgreen.
 
(b) All guarantees by MCC and its Subsidiaries currently in effect under the
Credit Agreement have been posted to the VDR.
 
(c) Each of the agreements between (i) any of the Morris Companies, on the one
hand, and (ii) any Affiliate of an Obligor that is not also a Morris Company, on
the other hand, with a term longer than one (1) year or that has a value equal
to or greater than $1 million in the aggregate has been posted to the VDR.
 
(d) Since the Forbearance Effective Date, none of the Morris Companies or their
Restricted Subsidiaries has incurred any Liens, other than Permitted Liens in an
aggregate amount not exceeding $10.0 million or as otherwise required under the
Credit Agreement.
 
(e) Since the Forbearance Effective Date, none of the Morris Companies or their
Restricted Subsidiaries has entered into any transaction that would be
prohibited by new Section 6(d) of the Existing Forbearance Agreement (i.e.,
paragraph (d) of Section 1(b) hereof) if entered into after the effective date
of this Amendment.
 

--------------------------------------------------------------------------------


 
 
SECTION 5. Covenant of the Holders.  Neither the Holders nor their respective
Affiliates shall take any action to directly or indirectly cause the Lenders to
enforce their rights or remedies under the Security and Guarantee Agreement.
 
SECTION 6. Reference to and Effect Upon the Existing Forbearance Agreement.
 
(a) Except as specifically amended hereby, each of the Issuers, Guarantors and
Holders hereby acknowledge and agree that all terms, conditions, covenants,
representations and warranties contained in the Existing Forbearance Agreement,
as amended hereby, and all rights and obligations of the Issuers, Guarantors and
Holders therein, shall remain in full force and effect.  Each of the Issuers,
Guarantors and Holders hereby confirms that the Existing Forbearance Agreement,
as amended hereby, is in full force and effect and that none of the Issuers,
Guarantors and Holders has any defenses, setoffs, recoupments, offsets, claims
or counterclaims to the obligations under the Existing Forbearance Agreement, as
amended hereby.
 
(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) create any
obligation to continue to defer any enforcement action after a Default or Event
of Default, (ii) constitute a consent or waiver of any past, present or future
violations of any provisions of the Existing Forbearance Agreement, as amended
hereby or (iii) amend, modify or operate as a waiver of any provision of the
Existing Forbearance Agreement, as amended hereby.  Except as expressly set
forth herein, each of Issuers, Guarantors and Holders, as applicable, reserves
all of its or their respective rights, powers, and remedies under the Existing
Forbearance Agreement, as amended hereby and/or applicable law.  All of the
provisions of the Existing Forbearance Agreement, as amended hereby, are hereby
reiterated, and if ever waived, reinstated.
 
SECTION 7. Costs and Expenses.  The Morris Companies agree to pay on demand all
costs and expenses of the Holders in connection with the preparation, execution
and delivery of this Amendment, including the reasonable fees, costs and
expenses of Stroock as counsel for the Holders with respect thereto.
 
SECTION 8. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed signature page to this Amendment by facsimile transmission or
otherwise transmitted or communicated by email shall be as effective as delivery
of a manually executed counterpart of this Amendment.
 
SECTION 9. Integration.  The Existing Forbearance Agreement, as amended by this
Amendment and any agreements referred to herein constitute the entire contract
among the parties hereto relating to the subject matter hereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof, and may not be modified or amended except by a written
instrument, signed by each of the parties hereto, expressing such amendment or
modification; provided, however, that this Amendment is not intended to in any
way supersede or contradict the terms of the confidentiality agreements dated
February 17, 2009 between MPG and each of Stroock and FTI Consulting, Inc.  Upon
the effectiveness of this Amendment as set forth in Section 2 hereof, this
Amendment shall be binding upon and inure to the benefit of the parties hereto
and, subject to and in accordance with Section 13.10 of the Indenture, their
respective successors.
 

--------------------------------------------------------------------------------


 
 
SECTION 10. Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment or the Existing
Forbearance Agreement.
 
SECTION 11. Survival.  Each of the covenants required to be performed by MPG,
MCC or the Morris Companies in the Existing Forbearance Agreement (as hereby
amended) or this Amendment shall remain in full force and effect until the
earlier to occur of (i) the seventh (7th) Business Day (as defined in the Credit
Agreement as of the date hereof) after the date on which any Forbearance
Termination Date shall have occurred, or (ii) the principal of the Loans is (x)
is declared to be due and payable or (y) automatically becomes due and payable,
in the case of clause (i) or (ii) above as provided for in Article VII of the
Credit Agreement.
 
SECTION 12. Applicable Law.  This Amendment shall be governed by and be
construed and enforced in accordance with, the laws of the State of New York
(including without limitation Section 5-1401 of the New York General Obligations
Law).
 
SECTION 13. Submission to Jurisdiction.  EACH OF THE ISSUERS, THE GUARANTORS AND
THE HOLDERS HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE EXISTING
FORBEARANCE AGREEMENT AS AMENDED HEREBY AND IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE
AFORESAID COURTS.  EACH OF THE ISSUERS, THE GUARANTORS AND THE HOLDERS
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ISSUERS OR
ANY GUARANTOR IN ANY OTHER JURISDICTION..
 
SECTION 14. Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
 

--------------------------------------------------------------------------------


 
 
SECTION 15. Confidentiality.  Each of the Morris Companies and each Holder (and
their respective successors and assigns) shall not publicly disclose any
information provided to them in connection with this Amendment, nor shall they
publicly disclose Annex A or Schedule 1 to this Amendment (collectively, the
“Holder Information”), except: (1) in any legal proceeding relating to this
Amendment, provided that the relevant Morris Company and/or Holder, as
applicable, shall use its best efforts to maintain the confidentiality of Holder
Information in the context of any such proceeding; (2) to the extent required by
applicable law, rules, regulations promulgated thereunder, or obligations,
including, without limitation, U.S. federal securities laws, as determined after
consultation with legal counsel; (3) in response to an oral question,
interrogatory, request for information or documents, subpoena, civil
investigative demand or other process, or a request from a government agency,
regulatory authority or securities exchange; (4) that MPG may summarize this
Amendment in connection with a Form 8-K filing (in lieu of filing this Amendment
as an exhibit thereto); (5) that MPG may include this Amendment as an exhibit to
the Company’s Form 10-Q for the second quarter of 2009; provided, however, that
MPG shall not include Annex A or Schedule 1 in any such filing and shall only
disclose Annex A or Schedule 1 if specifically required to do so by the
Securities and Exchange Commission (“SEC”) after taking all reasonable steps to
resist disclosure, including requesting that each of Annex A and Schedule 1 be
accorded confidential treatment by the SEC; and (6) that the Morris Companies
may provide a copy of this Amendment (which copy shall not include Annex A or
Schedule 1) to the Administrative Agent and the lenders under the Credit
Agreement, provided that in the case of clauses (2), (3) or (5) above, the
disclosing party provides notice to the applicable Holder (promptly upon receipt
of the subpoena or request so that the Holder may seek an appropriate protective
order or waive the relevant Morris Company’s requirement for compliance with
this Section 15), unless such notice would be prohibited by law.  The Morris
Companies will not oppose any reasonable action by the applicable Holder to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Holder Information and the
information contained therein.  If the applicable Holder chooses to oppose the
production of such information, it does so at its own expense.  Responding to
any such subpoena or other request, after providing notice as set forth herein,
shall not be deemed to be a breach of any provision of this
Amendment.  Notwithstanding anything to the contrary in this Section 15, the
Morris Companies may: (i) disclose the aggregate principal amount of Notes held
by the Holders executing this Amendment, taken as a whole and without reference
to the names of the Holders constituting such amount; and (ii) provide the
Indenture Trustee with the executed copy of this Amendment that includes the
individual signature pages of each of the Holders, but only in the event that
the Morris Companies first obtain the Indenture Trustee’s written consent not to
publicly disclose any information relating to the individual holdings of each
Holder.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
 
 MORRIS PUBLISHING GROUP, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 MORRIS PUBLISHING FINANCE CO.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 

--------------------------------------------------------------------------------

 
 
 
 YANKTON PRINTING COMPANY
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 BROADCASTER PRESS, INC.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 THE SUN TIMES, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 HOMER NEWS, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 LOG CABIN DEMOCRAT, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 

--------------------------------------------------------------------------------

 

 
ATHENS NEWSPAPER, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 SOUTHEASTERN NEWSPAPERS COMPANY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 STAUFFER COMMUNICATIONS, INC.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 FLORIDA PUBLISHING COMPANY
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 SOUTHWESTERN NEWSPAPERS COMPANY, L.P.
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


 

--------------------------------------------------------------------------------

 

 
 THE OAK RIDGER, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
 MPG ALLEGAN PROPERTY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
MPG HOLLAND PROPERTY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance



